Citation Nr: 1115877	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss disability of the right ear.

2.  Entitlement to service connection for hearing loss disability of the left ear.

3.  Entitlement to an effective date, earlier than June 29, 2007, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.

The issue of entitlement to service connection for hearing loss disability of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The appellant does not have a current right ear hearing loss disability.

2.  VA received a claim for service connection for tinnitus on June 29, 2007.

3.  Prior to June 29, 2007, there was no claim, informal claim, or intent to file a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service and right ear sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an effective date prior to June 29, 2007, for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the appellant of what type of information and evidence was needed to establish a disability rating and effective date.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records and service personnel records have been obtained, as have records of private and VA evaluation.  Furthermore, the appellant was afforded a VA examination in November 2007, during which the examiner was provided the appellant's claim file for review, took down the appellant's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Leal Criteria and Analysis

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110 (wartime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for an organic disease of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling [during the veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The appellant filed his claim for service connection for hearing loss in June 2007.

The appellant has stated that hearing loss began in service while working inside the battery control center of the missile system which had noise from the equipment and generators, and from basic training while on the firing range.  The Board notes that the appellant has not alleged that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Before proceeding, the Board observes that the appellant's entrance examination was in December 1966 and therefore it is assumed that the audiometric findings were recorded in International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  Therefore, the examinations, ASA units appear to the right and in parentheses, while ISO-ANSI units will appear to the left.

Service treatment records reflect that on induction examination in December 1966, his ears and ear drums were normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)

0(5)

On separation examination in September 1969, the ears and ears drums were normal.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
5
0

In the accompanying Report of Medical History of September 1969, the appellant noted he had ear, nose or throat trouble, however, no specific notations were made by the examining physician regarding the same. 

On VA examination in November 2007, audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
35

Speech audiometry using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear.  The examiner noted the appellant reported noise exposure in service from fan noise and air conditioners and non-military noise exposure from farming, farm machinery sales and power tools.  The examiner concluded that, based on in-service audiometric findings at entry and separation, it was less likely as not that his current hearing loss disability was related to his military service. 

A private audiological examination of November 2008 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35

Speech recognition was noted to be 100%.  

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, there is a difference between hearing loss and hearing loss disability.  The VA has established a standard for determining when a hearing loss disability exists for VA purposes.  See 38 C.F.R. § 3.385.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The above evidence reflects that this claim must be denied because there is no evidence of a current hearing loss disability of the right ear under VA regulation.  Both the November 2007 VA examination results and the November 2008 private audiological examination indicated that the Veteran did not have right ear hearing loss disability under VA standards.  No single puretone threshold was 40 decibels and no three puretone thresholds were 26 decibels or higher.  Moreover, speech recognition testing at the November 2007 VA examination was noted to be 96 percent or better.  The Board notes that the private audiological examination does not specify the testing used in the type of speech recognition test conducted, however, as the speech recognition was noted to be 100 percent, the Board finds that the appellant is not prejudiced by the failure to clarify the type of speech recognition test conducted.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. January 4, 2011).

The Board is fully aware that a layman is competent to report that he has noticed a decrease in auditory acuity.  In fact, the post service examinations disclose a decrease in auditory acuity as defined by Hensley.  However, determining the existence of a hearing loss disability requires skill and particular testing.  Here, the appellant has not established his competence to establish that he has a hearing loss disability.  Regardless, the results of the objective tests (private and VA) are far more probative as to the existence of disability than the lay evidence.

In sum, the evidence shows that he does not have a right ear hearing loss disability under VA regulation.  Without a disability, service connection cannot be granted.  Accordingly, the claim is denied.  

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefore is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2010).

The appellant filed a claim for service connection for tinnitus on June 29, 2007.  Service connection was granted in a rating decision of November 2008.  The effective date of June 29, 2007 was assigned.  The appellant has disagreed with the effective date.

As an initial matter, the Board notes that the appellant's claim for an earlier effective date is not a prohibited "freestanding claim."  The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In this case, however, no prior final decision has been made with regard to the award of service connection for the claimed disorder, or the assignment of an evaluation for that disorder.  Accordingly, the matter is properly before the Board.

Again, the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002).  Here, the appellant separated in December 1969, and thus the claim was not received within one year of such separation.  Accordingly the U.S. Code dictates that the effective date "shall not be earlier than the date of receipt of application."  38 U.S.C.A. § 5110(a) (West 2002).

The appellant argues that service connection for tinnitus should have been granted back to the date when he was at the missile site.  The Board has considered the appellant's argument, however the law and implementing regulation state that, unless the application is received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received.

In the instant case, the appellant filed his claim on June 29, 2007.  That was the date assigned to the grant of service connection.  Prior to that date, there was no claim, informal claim or any other evidence showing an intent to file a claim for service connection for tinnitus.  Accordingly, there is no basis on which to grant an earlier effective date, earlier than June 29, 2007.

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date provided by law.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appellant's claim for an earlier effective date for a grant of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss disability of the right ear is denied.

An effective date prior to June 29, 2007 for the grant of service connection for tinnitus, is denied.


REMAND

After a careful review of the evidence of record, the Board finds that the claim of service connection for hearing loss disability of the left ear must be remanded for further development prior to deciding the claim.

The appellant is seeking service connection for hearing loss disability of the left ear.  He alleges that he was exposed to noise in service from equipment and generators while working inside the battery control center of the missile system.

Service treatment records reflect that on induction examination in December 1966, his ears and ear drums were normal.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5(20)
0(10)
0(10)

5(10)

On separation examination in September 1969, the ears and ears drums were normal.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5(10)
-5(5)
-5(5)
10(20)
10(15)

In the accompanying Report of Medical History of September 1969, the appellant noted he had ear, nose or throat trouble, however, no specific notations were made by the examining physician regarding the same. 

On VA examination in November 2007, audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
35
40
45

The examiner noted the appellant reported noise exposure in service from fan noise and air conditioners and non-military noise exposure from farming, farm machinery sales and power tools.  The examiner further noted the appellant first reported noticing hearing loss in 1970.  The examiner concluded that, based on in-service audiometric findings at entry and separation, it was less likely as not that his current hearing loss disability was related to his military service. 

A private audiological examination of November 2008 revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
50
55

In an August 2008 letter, the appellant's private audiologist stated that the reduced audiometric findings "may be the result of noise exposure endured while in the military."  He explained that the appellant reported tinnitus and a temporary hearing loss following working in the battery control center with high and constant noise levels.  This type and duration of noise from this source without hearing protection would most likely contribute to a noise induced hearing loss such as the one identified in today's evaluation.  Considering the unprotected noise from the control center as well as acoustic trauma from gunfire during basic training, "I would conclude that it is at least as likely as not that [the appellant's] current hearing loss and tinnitus is related to military service."  

The evidence above shows the appellant has a current left ear hearing loss disability under VA regulation.  Moreover, the appellant's service personnel records show that he worked as a HAWK missile flight communication crewman.  Therefore, noise exposure in service is conceded for purposes of this remand.  

The Board finds that a new examination and opinion are needed prior to deciding the appellant's claim.  In this regard, the Board notes that while the November 2007 VA examiner noted the claim file had been reviewed, she did not discuss the appellant's notation of ear, nose or throat problems in his Report of Medical History in December 1969 when separating form service.  Moreover, she did not seem to consider the appellant's allegations of onset of hearing loss as early as 1970.  Finally, the examiner did not provide an alternative for the current hearing loss disability of the left ear.

On the other hand, the appellant's private audiologist opined that the appellant's hearing loss disability was more likely than not due to service.  However, the private audiologist did not review the claim file.  Moreover, while he states that the hearing loss disability is due to noise exposure in service, he also qualifies his opinion by stating the reduced audiometric findings "may" be the result of noise exposure in service.  

Considering the two opinions described above, the Board finds that a new opinion which reconciles the opinions above is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a VA audiological examination with a different examiner than the one who conducted the November 2007 examination, to determine the nature and etiology of the appellant's left ear hearing loss disability.  The examination report must include current audiometric findings and speech recognition percentages.  The examiner should opine whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's left ear hearing loss disability is related to noise exposure in service or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  The claims folder should be made available to the examiner.  The examiner should specifically review the medical opinion of the private audiologist of November 2008.  It is requested that reasoning be afforded in support of any opinion provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


